Exhibit 10.34

 

--------------------------------------------------------------------------------

Execution

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of November 1, 2006

among

ENERGY TRANSFER EQUITY, L.P.,

as the Borrower,

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

UBS LOAN FINANCE LLC,

as Syndication Agent,

BNP PARIBAS, CITICORP NORTH AMERICA, INC., and

JPMORGAN CHASE BANK, N.A.

as Co-Documentation Agents,

and

The Other Lenders Party Hereto

 

  UBS SECURITIES LLC    AND    WACHOVIA CAPITAL MARKETS, LLC   

as

Joint Lead Arrangers and Joint Book Managers

$1,300,000,000 Term Loans - Series B

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (herein called the
“First Amendment”) dated for reference as of November 1, 2006, by and between
ENERGY TRANSFER EQUITY, L.P., a Delaware limited partnership (the “Borrower”),
and WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent, (in such
capacity, the “Administrative Agent”), LC Issuer, and Swing Line Lender, and
binding upon the financial institutions who are from time to time Lenders under
the Credit Agreement as described herein, with the consent of the Majority
Lenders under such Credit Agreement.

W I T N E S S E T H:

WHEREAS, the borrower has entered into that certain Amended and Restated Credit
Agreement dated as of July 13, 2006 (herein, as from time to time amended,
supplemented or restated, called the “Original Agreement”), by and among the
borrower, Administrative Agent, the LC Issuer, Swingline Lender, Co-Syndication
Agents, Co-Documentation Agents, Senior Managing Agents, and Managing Agents
named therein and the Lenders from time to time party thereto, pursuant to which
the LC Issuer, Swingline Lender and other Lenders (as defined therein) have
agreed to advance funds and extend credit to the Borrower up to an aggregate
principal amount of $650,000,000, subject to increases as provided therein up to
an aggregate principal amount of $750,000,000; and

WHEREAS, the Borrower, the Administrative Agent, and the Majority Lenders desire
to amend the Original Agreement as provided herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Agreement and in consideration
of the loans and other credit that may hereafter be extended by Lenders to the
Borrower, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby agree
as follows:

ARTICLE I. – Definitions and References

Section 1.1. Terms Defined in the Original Agreement. Unless the context
otherwise requires or unless otherwise expressly defined herein, the terms
defined in the Original Agreement shall have the same meanings whenever used in
this First Amendment. The term the “Credit Agreement” shall mean the Original
Agreement as amended by this First Amendment.

ARTICLE II. – Amendments to Original Agreement

Section 2.1. “Additional Definitions”. Article I of the Original Agreement is
hereby amended to add the following definitions of “Commitment Increase
Agreement”, “ETE Transactions”, “Term Loan Increase Conditions”, “Term Loan
Increase” and “Unit Purchase Leverage Period”:



--------------------------------------------------------------------------------

“‘Commitment Increase Agreement’ has the meaning given to such term in
Section 2.18.”

“‘ETE Transactions’ means (i) the purchase by ETE for an aggregate cash
consideration of not greater than $1,200,000,000 of Class G Units of ETP at a
market price approved by a special committee of the Board of Managers of ETP
LLC, (ii) the acquisition by the Borrower from ETI of the Class B limited
partnership interests of ETP GP held by ETI (representing 50% of the total of
such Class B limited partnership interests) in consideration for the issuance to
ETI of additional limited partner interests of the Borrower plus the assumption
of $70,500,000 of Indebtedness of ETI under that certain Credit and Guaranty
Agreement dated April 24, 2006 among ETI, UBS AG, Stamford Branch, as
administrative agent, and the lenders from time to time party thereto, (iii) the
payment in full by the Borrower of all Indebtedness of ETI assumed as described
in clause (ii) above and (iv) the release of all Liens in respect of the Class B
Limited Partnership interests of ETP GP held by ETI acquired as described in
clause (ii) above.”

“‘ETI’ means Energy Transfer Investments, L.P., a Delaware limited partnership.”

“‘Term Loan Increase’ has the meaning given to such term in Section 2.18.”

“‘Term Loan Increase Conditions’ mean each of the following: (i) subject only to
the funding of the Term Loans to be made pursuant to Section 2.18(c), the
consummation of the ETE Transactions, (ii) the terms of the Class G Units of ETP
shall be substantially the same as the terms of the Class F Units of ETP,
(iii) subject only to the funding of the Term Loans to be made pursuant to
Section 2.18(c), the consummation by ETP of its acquisition of 50% of the
ownership of CCE Holdings, LLC (“CCE”) pursuant to the Purchase and Sale
Agreement dated as of September 14, 2006 by and among ETP, as the Buyer, and
EFS-PA, LLC, CDPQ Investments (U.S.) Inc., Lake Bluff Inc., Merrill Lynch
Ventures, L.P. 2001 and Kings Road Holdings I LLC, as the Sellers, and providing
for the subsequent transfer to CCE of such 50% ownership of CCE in consideration
for the transfer to ETP of 100% of the ownership of Transwestern Pipeline
Company pursuant to the Redemption Agreement dated as of September 14, 2006 by
and between ETP and CCE Holdings, LLC, involving, for all such transactions, an
aggregate cash consideration of not greater than $1,500,000,000, (iv) the
Borrower shall have on the date of the consummation of the ETE Transactions a
senior secured debt rating by Moody’s and Fitch, (v) the Borrower and the
Administrative Agent, on behalf of the Lenders shall have executed an
appropriate Form U-1 pursuant to the Regulation U and X of the Board of
Governors of the Federal Reserve System and the Administrative Agent has
determined that, after giving effect to the Credit Extension in connection with
the ETE Transactions, no violation of such Regulations shall have occurred,
(vi) the Borrower shall have delivered to the Administrative Agent a duly
completed pro forma Compliance Certificate as of August 31, 2006, signed by a
Responsible Officer of the Borrower, reflecting, among other matters, compliance
by the Borrower, on a pro forma basis after giving effect to the Credit
Extension in connection with the ETE Transactions or otherwise, with the
provisions of Section 7.12(a), (b) and (d) and such other assurances,
certificates, documents, consents or opinions as the Administrative Agent
reasonably may

 

   3    FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

require, (vii) any fees required to be paid in connection with such Credit
Extension shall have been paid, and (viii) the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent to the
extent invoiced prior to or on the consummation of the ETE Transactions.”

“‘Unit Purchase Leverage Period’ means the period from and including the date of
the ETE Transactions to but not including the earlier of (i) May 30, 2007 or
(ii) the date when the Borrower has received at least $300,000,000 of aggregate
net cash proceeds of the issuance of its Equity Interests on or after the ETE
Transactions.”

Section 2.2. Applicable Term Loan Rate. The definition of “Applicable Term Loan
Rate” in Article I of the Original Agreement is amended to add the following to
the end thereof:

“, except as otherwise provided pursuant to Section 2.18 in respect of Term
Loans made in connection with a particular Term Loan Increase”

Section 2.3. Consolidated EBITDA of the Borrower. Paragraphs (a) and (b) of the
definition of “Consolidated EBITDA of the Borrower” in Article I of the Original
Agreement are amended in their entirety to read as follows:

“(a) the product of four (4) times the amount of cash distributions payable with
respect to the last Fiscal Quarter in such period by ETP to the Borrower or its
Restricted Subsidiaries in respect of limited partnership units in ETP to the
extent actually received on or prior to the date the financial statements with
respect to such Fiscal Quarter referred in the Section 6.02 are required to be
delivered by the Borrower; provided that if the Borrower has acquired or
disposed of any limited partnership units in ETP at any time after the first day
of such Fiscal Quarter, the determinations in this clause (a) shall be made
(other than for purposes of Section 7.12(c)) giving pro forma effect to such
acquisition or disposition as if such acquisition or disposition had occurred on
the first day of the Fiscal Quarter; plus

“(b) the product of four (4) times the amount of cash distributions payable with
respect to the last Fiscal Quarter in such period by ETP to the Borrower or its
Restricted Subsidiaries in respect of the general partnership interests or
incentive distribution rights to the extent actually received on or prior to the
date the financial statements with respect to such Fiscal Quarter referred in
the Section 6.02 are required to be delivered by the Borrower; provided that any
applicable determinations in this clause (b) after the acquisition by the
Borrower from ETI of the Class B Interests in ETP GP LP shall be made (other
than for purposes of Section 7.12(c)) giving pro forma effect to such
acquisition (and the incentive distribution rights in ETP represented by such
Class B Interests) as if such acquisition had occurred on the first day of the
Fiscal Quarter; plus”

Section 2.4. Interest Period. Subclause (c) of the definition of “Interest
Period” in Article I of the Original Agreement is hereby amended in its entirety
to read as follows:

 

   4    FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

“(c) no Interest Period shall extend beyond the Revolving Credit Maturity Date,
in the case of Revolving Credit Loans, or the Term Loan Maturity Date applicable
to such Loans, in the case of Term Loans.”

Section 2.5. Term Loan Maturity Date. The definition of “Term Loan Maturity
Date” in Article I of the Original Agreement is amended to add the following to
the end thereof:

“, or such other date as is otherwise provided pursuant to Section 2.18 in
respect of the Terms Loans made in connection with a particular Term Loan
Increase.”

Section 2.6. Value. The definition of “Value” in Article I of the Original
Agreement is amended to insert the following sentence at the end of the
definition:

“The ‘Value’ attributed to the Class G Units of ETP shall be the price of the
common units of ETP, as provided above.”

Section 2.7. Term Loans. Section 2.01(b) of the Original Agreement is hereby
amended to add the phrase “applicable to such Term Loans” after the words “Term
Loan Maturity Date” in the second to last sentence of the section.

Section 2.8. Use of Proceeds. Section 2.05 of the Original Agreement is hereby
amended to insert the following sentence immediately following the first
sentence of such Section:

“The Borrower shall use the proceeds of the Term Loans made pursuant to
Section 2.18(c): (a) to pay fees and expenses in connection with such Term Loans
and the ETE Transactions, (b) to pay up to $1,200,000,000 of the cash required
as payment of the purchase price of Class G Units of ETP and up to $70,500,000
of the cash required as payment of the Indebtedness assumed from ETI, each in
connection with the ETE Transactions, and (c) with regard to the balance of the
proceeds after using such proceeds in the manner described in clauses (a) and
(b) of this sentence, to partially prepay the Revolving Credit Loans (but
without reduction of the Revolving Credit Commitments).”

Section 2.9. Interest Rates. Section 2.12(a) of the Original Agreement is hereby
amended by adding the following language at the end of clause (v):

“, with accrued unpaid interest being due and payable, whether on the Revolving
Credit Loans or any of the Term Loans, on each Interest Payment Date and, on
past due amounts, on demand.”

Section 2.10. Increase in Aggregate Revolving Credit Commitments.
Section 2.17(a) of the Original Agreement is hereby amended to change the
reference to “Section 2.18” in clause (ii) to “Section 2.18(b)”.

Section 2.11. Increase of Term Loans. Section 2.18 of the Original Agreement is
hereby amended in its entirety to read as follows:

 

   5    FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

“(a) The Borrower shall have the option, without the consent of the Lenders, to
cause one or more increases in the Term Commitments pursuant to Section 2.18(b)
or (c) (each a “Term Loan Increase”) by adding, subject to the prior approval of
the Administrative Agent (such approval not to be unreasonably withheld), to
this Agreement one or more financial institutions as Term Lenders (collectively,
the “New Term Lenders”) or by allowing one or more Lenders to make a Term
Commitment or increase their respective existing Term Commitments evidenced by a
commitment increase agreement (each a “Commitment Increase Agreement”) meeting
the requirements of Section 2.18(d).

“(b) The Borrower shall have the option from time to time to cause one or more
Term Loan Increases by adding New Term Lenders or by allowing one or more
Lenders to make a Term Commitment or increase their respective existing Term
Commitments; provided however that: (i) prior to and after giving effect
thereto, no Default or Event of Default shall have occurred hereunder and be
continuing, (ii) no such increase shall cause the aggregate increases in
Revolving Credit Commitments pursuant to Section 2.17 plus the aggregate Term
Commitments obtained pursuant to this Section 2.18(b) to exceed $100,000,000,
(iii) no Lender shall make a Term Commitment nor shall any Lender’s Term
Commitment be increased without such Lender’s consent and (iv) no more than
three requests may be made for increases in Revolving Credit Commitments
pursuant to Section 2.17 or for increases in Term Commitments pursuant to this
Section 2.18(b).

“(c) Contemporaneously with the ETE Transactions, the Borrower shall have the
option to cause a single increase in the Term Commitments by adding New Term
Lenders or by allowing one or more Lenders to make a Term Commitment or increase
their respective existing Term Commitments; provided however that: (i) prior to
and after giving effect thereto, no Default or Event of Default shall have
occurred hereunder and be continuing, (ii) such increase in the aggregate Term
Commitments obtained pursuant to this Section 2.18(c) shall not exceed
$1,300,000,000, (iii) no Lender shall make a Term Commitment nor shall any
Lender’s Term Commitment be increased without such Lender’s consent and
(iv) each of the Term Loan Increase Conditions shall have been satisfied. The
Term Loan Maturity Date for the Terms Loans made pursuant to the Term Loan
Increase pursuant to this Section 2.18(c) shall be specified in applicable
Commitment Increase Agreement, and shall not be earlier than the existing Term
Loan Maturity Date. Such Term Loan Maturity Date for such Term Loan Increase
shall not change in any manner the Term Loan Maturity Date for the other Term
Loans.

“(d) Each Commitment Increase Agreement required pursuant to Section 2.18(b) or
(c) shall (i) be in form and substance acceptable to the Administrative Agent,
(ii) be executed by the Borrower, the Administrative Agent, New Term Lenders, if
any, making an initial Term Commitment and Lenders, if any, increasing their
existing Term Commitments, and (iii) indicate the amount and allocation of such
Term Commitments and the effective date

 

   6    FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

thereof (the applicable “Term Commitment Effective Date”). The Commitment
Increase Agreement required in connection with a Term Loan Increase pursuant to
Section 2.18(c) shall also indicate the Term Loan Maturity Date applicable to
the Terms Loans made in connection with such Term Loan Increase. Each of the
Applicable Term Loan Rates in respect of the Term Loans made in connection with
any Term Loan Increase may be increased by the applicable Commitment Increase
Agreement or by an amendment to this Agreement or by a separate agreement
entered into between the Borrower and the Administrative Agent, with the consent
of the Lenders making the Term Loans in connection with such Term Loan Increase,
but without the consent of any other Lender. Each Term Loan made pursuant to a
Term Loan Increase that has a Term Loan Maturity Date or Applicable Term Loan
Rate that is different than those of the Term Loans originally made pursuant to
Section 2.01 shall be designed as a separate Series (“Series B,” “Series C”,
etc) in the applicable Commitment Increase Agreement, and each assignment or
participation of any such Term Loan shall identify such Terms Loan by such
Series designation and disclose the Term Loan Maturity Date or Applicable Term
Loan Rate, as applicable, for such Term Loan. Each financial institution that
becomes a New Term Lender pursuant to this Section 2.18 by the execution and
delivery to the Administrative Agent of the applicable Commitment Increase
Agreement shall be a “Term Lender” and a “Lender” for all purposes under this
Agreement on the applicable Term Commitment Effective Date and shall make its
Term Loan on such Term Commitment Effective Date. The Borrower shall continue or
convert Term Loans on each Term Commitment Effective Date (and pay any
additional amounts required pursuant to Section 3.06) to the extent necessary to
keep the outstanding Term Loans of each Lender of the same Type ratable with
existing Term Loans of the same Type.

“(e) As a condition precedent to each Term Commitment pursuant to
Section 2.18(b) or (c) above, the Borrower shall deliver to the Administrative
Agent, to the extent requested by the Administrative Agent, the following in
form and substance satisfactory to the Administrative Agent:

(i) a certificate dated as of the applicable Term Commitment Effective Date,
signed by a Responsible Officer of the Borrower certifying that each of the
conditions to such increase set forth in this Section shall have occurred and
been complied with and that, before and after giving effect to such increase,
(A) the representations and warranties contained in this Agreement and the other
Loan Documents are true and correct in all material respects on and as of the
Term Commitment Effective Date after giving effect to such increase, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they were true and correct in all material respects
as of such earlier date, and (B) no Default or Event of Default exists;

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower and each
Guarantor as the Administrative Agent may require

 

   7    FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with such
Commitment Increase Agreement and any Guarantors’ Consent to such Commitment
Increase Agreement, and such documents and certifications as the Administrative
Agent may require to evidence that the Borrower and each Guarantor is validly
existing and in good standing in its jurisdiction of organization; and

(iii) a favorable opinion of independent legal counsel reasonably acceptable to
the Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent, relating to such Commitment Increase Agreement, the any
Guarantors’ Consent to such Commitment Increase Agreement, and any related or
contemporaneous transactions, addressed to the Administrative Agent and each
Lender.”

Section 2.12. Limitation on Restricted Payments. Clauses (c) of Section 7.05 of
the Original Agreement are hereby amended to delete the phrase “up to a maximum
purchase price in the aggregate during the term of this Agreement of
$20,000,000”.

Section 2.13. Leverage Ratio of the Borrower. Subclauses (A) and (B) of clause
(iii) of Section 7.12(a) of the Original Agreement are hereby amended to read as
follows:

“(A) 4.50 to 1.00 at any time other than during a Specified Acquisition Period
or the Unit Purchase Leverage Period, (B) 5.00 to 1.00 during a Specified
Acquisition Period, and (C) 5.25 to 1.00 during the Unit Purchase Leverage
Period.”

Section 2.14. Interest Coverage Ratio. Section 7.12(c) of the Original Agreement
is hereby amended to read as follows:

“(c) Interest Coverage Ratio. The ratio of (i) Consolidated EBITDA of the
Borrower for each period of four consecutive Fiscal Quarters to
(ii) Consolidated Interest Expense for such period will never be less than
(A) 3.00 to 1.0 at any time other than during the Unit Purchase Leverage Period
and (B) 2.50 to 1.00 during the Unit Purchase Leverage Period.

ARTICLE III. – Conditions of Effectiveness

Section 3.1. Effective Date. This First Amendment shall become effective
November 1, 2006 (the “Effective Date”), and is expressly conditioned, upon the
receipt by the Administrative Agent, at the Administrative Agent’s office, of a
counterpart of this First Amendment executed and delivered by the Borrower and
the Administrative Agent, a counterpart of the Guarantors’ Consent and Agreement
attached hereto signed by each of the Guarantors, and a counterpart of the
Lenders’ Consent attached hereto signed by Lenders constituting Majority
Lenders.

 

   8    FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ARTICLE IV. – Representations and Warranties

Section 4.1. Representations and Warranties. In order to induce the
Administrative Agent and the Lenders to execute and deliver this First
Amendment, the Borrower represents and warrants to each Lender that:

(a) The representations and warranties contained in Article V of the Original
Agreement are true and correct in all material respects at and as of the time of
the effectiveness hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date.

(b) The Borrower has duly taken all action necessary to authorize the execution
and delivery by it of this First Amendment, the Borrower is duly authorized to
borrow monies under the Credit Agreement, and the Borrower is duly authorized to
perform its obligations under the Credit Agreement.

(c) The execution and delivery by the Borrower of this First Amendment, the
performance by the Borrower of its obligations hereunder and the consummation of
the transactions contemplated hereby do not and will not conflict with any Law
or of the organizational documents of any Restricted Person, or of any material
agreement, judgment, license, order or permit applicable to or binding upon any
Restricted Person, or result in the creation of any Lien upon any assets or
properties of any Restricted Person. Except for those which have been obtained,
no consent, approval, authorization or order of any Tribunal or third party is
required in connection with the execution and delivery by the Borrower of this
First Amendment or the consummation by any Restricted Person of the transactions
contemplated hereby.

(d) When duly executed and delivered, this First Amendment will be a legal and
binding obligation of the Borrower enforceable in accordance with its terms,
except as limited by bankruptcy, insolvency or similar laws of general
application relating to the enforcement of creditors’ rights and by equitable
principles of general application.

ARTICLE V. – Miscellaneous

Section 5.1. Ratification of Agreements. The Original Agreement as hereby
amended is hereby ratified and confirmed in all respects. Any reference to the
Credit Agreement in any Loan Document shall be deemed to be a reference to the
Original Agreement as hereby amended. The execution, delivery and effectiveness
of this First Amendment shall not, except as expressly provided herein, operate
as a waiver of any right, power or remedy of Lenders or the Administrative Agent
under the Credit Agreement, the Notes, or any other Loan Document nor constitute
a waiver of any provision of the Credit Agreement, the Notes or any other Loan
Document.

Section 5.2. Survival of Agreements. All representations, warranties, covenants
and agreements of the Borrower herein shall survive the execution and delivery
of this First Amendment and the performance hereof, and shall further survive
until all of the Obligations are paid in full. All statements and agreements
contained in any certificate or instrument delivered

 

   9    FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

by any Restricted Person hereunder or under the Credit Agreement to the
Administrative Agent or any Lender shall be deemed to constitute representations
and warranties by, and agreements and covenants of, the Borrower under this
First Amendment and under the Credit Agreement.

Section 5.3. Loan Documents. This First Amendment is a Loan Document, and all
provisions in the Credit Agreement pertaining to Loan Documents apply hereto.

Section 5.4. Governing Law. This First Amendment shall be governed by and
construed in accordance with the laws applicable to the Credit Agreement.

Section 5.5. Counterparts. This First Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same First
Amendment.

THIS FIRST AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

   10    FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment is executed as of the date first written
above.

 

BORROWER:   ENERGY TRANSFER EQUITY, L.P.   By:   LE GP, LLC, its general partner
  By:  

/s/ John W. McReynolds

    John W. McReynolds     President and Chief Financial Officer   WACHOVIA
BANK, NATIONAL ASSOCIATION, as the Administrative Agent, LC Issuer and Swing
Line Lender   By:  

/s/ Todd Schanzlin

  Name:   Todd Schanzlin   Title:   Vice President

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Lenders’ Consent to First Amendment

to Credit Agreement

IN WITNESS WHEREOF, the undersigned Lender hereby consents to the First
Amendment to Amended and Restated Credit Agreement dated for reference as of
November 1, 2006, among ENERGY TRANFER EQUITY, L.P., and WACHOVIA BANK, NATIONAL
ASSOCIATION, as the Administrative Agent, LC Issuer and Swing Lender.

 

 

Name of Lender By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

CONSENT AND AGREEMENT

November 1, 2006

Reference is hereby made to (i) that certain First Amendment to Amended and
Restated Credit Agreement dated for reference of even date herewith (the “First
Amendment”) by and among Energy Transfer Equity, L.P., a Delaware limited
partnership (the “Borrower”), Wachovia Bank, National Association, as
administrative agent (the “Administrative Agent”), LC Issuer and Swing Line
Lender and the Lenders party thereto (“Lenders”), (ii) that certain Amended and
Restated Credit Agreement dated as of July 13, 2006 (as amended, supplemented,
modified or restated, the “Credit Agreement”) by and among the Borrower, the
Administrative Agent and Lenders, and (iii) the Pledge and Security Agreement
(as supplemented, modified or restated, the “Pledge Agreement”) to which each of
the undersigned is a party. Terms that are defined in the Credit Agreement and
used but not defined herein have the meanings given to them in the Credit
Agreement.

By its execution below, each of the undersigned hereby (a) consents to the
provisions of the First Amendment and the transactions contemplated therein,
(b) ratifies and confirms the Pledge Agreement, (c) ratifies, confirms and
agrees that all obligations arising under the Credit Agreement shall be secured
under and pursuant to the Pledge Agreement, (d) agrees that all of its
respective obligations and covenants under the Pledge Agreement shall remain
unimpaired by the execution and delivery of the First Amendment and the other
documents and instruments executed in connection therewith, and (e) agrees that
the Pledge Agreement shall remain in full force and effect.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Consent and Agreement is executed as of the date first
above written.

 

ENERGY TRANSFER EQUITY, L.P.   By:   LE GP, LLC, its general partner   By:  

/s/ John W. McReynolds

    John W. McReynolds     President and Chief Financial Officer ENERGY TRANSFER
PARTNERS, L.L.C.   By:   Energy Transfer Equity, L.P, its sole member     By:  
LE GP, LLC, its general partner     By:  

/s/ John W. McReynolds

      John W. McReynolds       President and Chief Financial Officer

Consent And Agreement To First Amendment To Credit Agreement